In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00102-CR



        JEREMY JERMAINE HODGE, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the County Court at Law
                 Panola County, Texas
             Trial Court No. 2012-C-0097




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                      MEMORANDUM OPINION
           On June 27, 2012, Jeremy Jermaine Hodge pled guilty to burglary of a building,1 and in

two separate cases, he pled guilty to credit card abuse.2 Pursuant to a plea agreement, he was

sentenced to two years’ incarceration in a state jail3 and fined $10,000.00 in each case. In its

judgment of conviction in each case, the trial court suspended the imposition of the sentences,

suspended all or part of the fines,4 and placed Hodge on community supervision for four years.

On January 27, 2015, the State moved to revoke Hodge’s community supervision in each of the

cases. After a hearing, the trial court revoked Hodge’s community supervision and sentenced him

to twenty-four months’ incarceration in a state jail in each case, with credit for time served and the

sentences to run concurrently; the remaining fine balances were dismissed. In the case appealed

here, Hodge’s community supervision was revoked on his conviction of credit card abuse.5

           In a consolidated brief addressing all three cases, Hodge contends that the sentence

imposed by the trial court is grossly disproportionate to his community supervision violations. The

argument raised in this appeal is based exclusively on the argument brought before this Court in

the companion appeal styled Hodge v. State, cause number 06-15-00101-CR. In our opinion of


1
    See TEX. PENAL CODE ANN. § 30.02(a), (c)(1) (West 2011).
2
    See TEX. PENAL CODE ANN. § 32.31(b), (d) (West 2011).
3
 A state jail felony is punishable by confinement in a state jail for not less than 180 days and not more than two years
and by a fine of not more than $10,000.00. TEX. PENAL CODE ANN. § 12.35(a), (b) (West Supp. 2015).
4
 The trial court suspended the $10,000.00 fine in the conviction for burglary of a building, and $9,000.00, each, of the
fines in the two convictions for credit card abuse.
5
 The revocation of his community supervision on his convictions of burglary of a building and of credit card abuse
have also been appealed to this Court and addressed in opinions released the same date as this opinion in our cause
numbers 06-15-00101-CR and 06-15-00103-CR.

                                                           2
this date disposing of that appeal, we found that this Court lacks jurisdiction to address Hodge’s

issue. For the reasons set out in that opinion, we overrule Hodge’s point of error as it applies to

this appeal.

       We affirm the judgment of the trial court.




                                             Bailey C. Moseley
                                             Justice

Date Submitted:       October 30, 2015
Date Decided:         December 1, 2015

Do Not Publish




                                                3